Day, J.
The demurrer, we think, was rightly sustained. "We concede, as appellant claims, that a municipal corporation 1. school dis-of: action. cannot defeat the claims of its creditors by abandoning or changing its corporate capacity. When the service in question was rendered and the order was drawn, the school district township of Washington, embracing the territory included in nine sub-districts, and now included in nine Independent school districts, was liable therefor. Although the service was directly rendered in sub-district number nine, yet that sub-district had no corporate capacity, and was no more liable upon the order, than was each of the other eight sub-districts in the district township. As the sub-district was not originally liable for the debt, it would seem to follow that the Independent district, which embraces the same territory, and is its representative, is not liable therefor. It is clear that the respective Independent districts could not, by agreement between themselves, have transferred this debt to the defendant, and compelled the plaintiff to look to it for payment.
Plaintiff held a claim against the distinct township, and he had a right to insist that the property of the whole .district township should be held liable for its discharge. Stevenson and Rice v. The District Township of Summit, 35 Iowa, 462. But, as rights and obligations must be mutual and reciprocal, it would seem to follow that the plaintiff cannot, without the consent of defendant, cast the whole burden of the *614debt upon it. Appellant cites section 2520 of the Code of 1873, wliicli provides tbat where two or more persons are bound by contract, or by judgment, decree or statute, whether jointly only, or jointly or severally only, the action' thereon may, at the plaintiff’s option, be brought against any or all of them, and insists that this section authorizes the bringing of this action against defendant. We think, however, that this section does not apply to the facts of this case. There was here no original joint or several liability of the nine sub-districts, forming the District Township. As sub-districts no action could have been maintained against them jointly, nor against any one of them separately, for they had no corporate existence. Where there is a joint liability, of such character as to come under the provisions of this section, there must be an equal liability. Now, it is apparent that, when each of these sub-districts became an Independent School District, and assumed corporate powers and duties, it became liable for the debts of the District Township in proportion only to the value of the property of the district to which it succeeded. No two of these Independent Districts may be liable for the same amount.
At the same time the plaintiff is not to be embarrassed or impeded in the collection of his claim, because of the change in corporate existence. The original district township has no officers, through whom he could enforce the levy of a tax for the payment of his debt, if it should be necessary to resort to such a course. Plaintiff' cannot be compelled to bring nine separate actions.
We think he may unite, as defendants, all the Independent Districts, embracing the territory of the original District 2__.__. : • Township, and that they should be left to determine in an appropriate action, between themselves, the amount for which each is responsible.
AFFIRMED.